Name: Commission Regulation (EEC) No 3471/82 of 23 December 1982 authorizing the Hellenic Republic to suspend for the first six months of 1983 the customs duties applicable on import of certain oil seeds and oleaginous fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 Official Journal of the European Communities No L 365/27 COMMISSION REGULATION (EEC) No 3471/82 of 23 December 1982 authorizing the Hellenic Republic to suspend for the first six months of 1983 the customs duties applicable on import of certain oil seeds and oleaginous fruits the Community of Nine or from non-member coun ­ tries of the products given in the Annex hereto for the quantities there given, at the level given against each . This authorization shall be valid from 1 January to 30 June 1983 . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), and in particular Article 64 (4) thereof, Whereas, for certain products within heading Nos 12.01 , 15.07 and 15.12 of the Common Customs Tariff, the basic duties are fixed in Article 64 (3) of the Act of Accession ; whereas this very high level may jeopardize the regular supply of raw materials for Greek processing industries ; whereas Greece has applied for authorization, under Article 64 (4) (a) of the Act of Accession, to suspend customs duties on certain quantities of the products in question ; Whereas importers must be guaranteed free access to the quotas laid down for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Greece shall ensure that importers of the products in question have free access to the quantities given in the Annex. With regard to products within subheading 15.12 B of the Common Customs Tariff, Greece shall communi ­ cate to the Commission the measures taken to ensure distribution of the said quantities amongst the opera ­ tors in question . Article 3 Greece shall inform the Commission at the beginning of each quarter of importers entered during the previous quarter against the quantities given in the Annex. HAS ADOPTED THIS REGULATION : Article 1 Article 4 This Regulation shall enter into force on 1 January 1983 . The Hellenic Republic is hereby authorized to suspend the customs duties applicable on import from This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 291 , 19 . 11 . 1979 , p . 9 . No L 365/28 Official Journal of the European Communities 24. 12. 82 ANNEX CCT Customs duty rate heading No Description Quantity (tonnes) third countries Community of Nine 12.01 Oil seeds and oleaginous fruit, whole or broken : ex B. Other, excluding linseed and castorseed 17 500 (') exemption exemption 15.07 Fixed vegetable oils, fluid or solid , crude, refined or puri ­ fied D. Other oils ex I. For technical or industrial uses other than the manufacture of foodstuffs for human consump ­ tion, excluding flax oils Unlimited 8 0 ex II . b) 2 bb)  for oiling dried grapes (2)  intended for packaging for retail sale for therapeutic or prophy ­ lactic use (2) 2 000 750 15 0 15.12 Animal and vegetable oils and fats, wholly or partially hydrogenated, or solidified and hardened by any other process, whether or not refined, but not further prepared B. Other 9 000 31 13 (') Weight in oil equivalent, determined in conformity with Regulation (EEC) No 54/81 . (2) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions .